ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Dover Vantage, Inc.                         )      ASBCA No. 61207
                                            )
Under Contract No. W912GB-13-D-0032         )

APPEARANCE FOR THE APPELLANT:                      Douglas L. Tabeling, Esq.
                                                    Smith, Currie & Hancock LLP
                                                    Atlanta, GA

APPEARANCES FOR THE GOVERNMENT:                    Thomas H. Gourlay, Jr., Esq.
                                                    Engineer Chief Trial Attorney
                                                   Brett R. Howard, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Europe

                                     ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's docket
with prejudice.

       Dated: 22 August 2017




                                                  Adminis ative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 61207, Appeal of Dover Vantage, Inc., rendered in
conformance with the Board's Charter.

       Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals